Title: John Breck Treat to Thomas Jefferson, 31 March 1809
From: Treat, John Breck
To: Jefferson, Thomas


          Sir,  Arkansa in Louisiana. March 31st 1809.
           Having the preceeding three and half years resided at this place, during which time I have taken the observations contained in the following pages, if, from their perusal, you can derive, either, information or amusement, respecting the Climate of this part of our Country, your acceptance will be highly gratifying to
          Sir Your respectfully Obedient servant John Breck Treat
        